DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 21-28 in the reply filed on 03/01/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
whereby antenna gain and directivity are improved, whereby antenna efficiency and antenna frequency range are maintained, and whereby antenna complexity is minimized.” To be indefinite, for example how antenna gain and directivity are improved? If the antenna gain and directivity are improve then the applicant must write within the claims how is it improve. How antenna efficiency and antenna frequency range are maintained? What is the frequency range? How or what antenna complexity is minimized? The sentences are incomplete because it’s not telling how whereby antenna gain and directivity are improved, whereby antenna efficiency and antenna frequency range are maintained, and whereby antenna complexity is minimized. It does not further limit the claim. 
Claim 24 recites the limitation “wherein the void is separately filled with a coupling feature made of the dielectric material.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari [US 2009/0237314 A1] in view of Parsche et al [US 2006/0284779 A1]
In regards to claim 1. Lalezari discloses a radio frequency (RF) lens apparatus (Paragraph [0097]) for improving omnidirectional antenna (Paragraph [0007]) performance of an antenna having an upper element (Fig. 6, 216) and a lower element (Fig. 6, 226) that are coupled to a feed (Fig. 6, 318) situated between the upper element (Fig. 6, 216) and the lower element (Fig. 6, 226), whereby electromagnetic energy is omnidirectionally concentrated  (Paragraph [0007]), whereby antenna gain and directivity are improved (Paragraph [0004]),  and whereby antenna complexity is minimized (Paragraph [0004]).  whereby antenna efficiency and antenna frequency range (Paragraph [0005])

    PNG
    media_image1.png
    571
    788
    media_image1.png
    Greyscale

Lalezari does not specify the apparatus comprising: a dielectric material disposed between the upper element and the lower element so as to fill a volume between the upper element and the lower element and to surround the feed, wherein the dielectric material forms a spherical lens at an interface between the dielectric material and air such that incident RF energy is focused on the feed between the upper and lower antenna elements and such that outgoing RF energy from the feed is concentrated by the spherical lens so as to add gain in a far-field, whereby antenna efficiency and antenna frequency range are maintained
Parsche discloses the apparatus comprising: a dielectric material (Paragraph [0012]) disposed between the upper element (Fig. 2, 12) and the lower element (Fig. 2, 14) so as to fill a volume between the upper element (Fig. 2, 12) and the lower element (Fig. 2, 14)  and to surround the feed (Fig. 2, 20 & Paragraph [0022]), wherein the dielectric material (Paragraph [0012]) forms a spherical lens (Fig. 2, 26) at an interface between the dielectric material (Paragraph [0012]) and air such that incident RF energy is focused on the feed (Paragraph [0026]) between the upper (Fig. 2, 12) and lower antenna (Fig. 2, 14) elements and such that outgoing RF energy from the feed (Paragraph [0026]) is concentrated by the spherical lens (Fig. 2, 26) so as to add gain in a far-field (Fig. 4), whereby antenna efficiency and antenna frequency are maintained (Fig. 2, 26)

    PNG
    media_image2.png
    361
    571
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with the apparatus comprising: a dielectric material disposed between the upper element and the lower element so as to fill a volume between the upper element and the lower element and to surround the feed, wherein the dielectric material forms a spherical lens at an interface between the dielectric material and air such that incident RF energy is focused on the feed between the upper and lower antenna elements and such that outgoing RF energy from the feed is concentrated by the spherical lens so as to add gain in a far-field for purpose of increase the bandwidth pattern in the direction of the potential target and increased pattern bandwidth and with a less complicated feed attachment as disclosed by Parche (Abstract and paragraph [0009]).
In regards to claim 2. Lalezari in view of Parche discloses the apparatus of Claim 1, wherein the lens is a convex lens (Parche: Fig. 2, 26). 
In regards to claim 7. Lalezari in view of Parche discloses the apparatus of Claim 1, wherein the lens (Parche: Fig. 2, 26) surrounds the feed (Parche: Fig. 2, 20) and is configured to hold the lower (Parche: Fig. 2, 14) and upper elements (Parche: Fig. 2, 12) in place with respect to each other
In regards to claim 8. Lalezari in view of Parche discloses the apparatus of Claim 7, wherein the feed is coupled to an RF cable (Fig. 6, 630 & Paragraph [0061] & Abstract) that is impedance matched to the dielectric material  (Paragraph [0067]) 
In regards to claim 9. Lalezari in view of Parche discloses the apparatus of Claim 1, further comprising the antenna (Lalezari: Fig. 6, 4) operably coupled with the lens (Parche: Fig. 2, 26).  
In regards to claim 10. Lalezari in view of Parche discloses the apparatus of Claim 1, wherein the antenna is selected from the group consisting of:  a biconical antenna (Parche: Paragraph [0067]), an inverse biconical antenna, a dual-element dish antenna, a dual-element spheroidal antenna, dual-element ellipsoidal antenna, , a bow-tie antenna, a diamond-shaped antenna wherein the upper and lower elements are upper and lower halves of a diamond shape, a dual-element half circle antenna, a dual-circular-element antenna, and a dual- 3NC 104104 elliptical-element antenna. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari [US 2009/0237314 A1] in view of Parsche et al [US 2006/0284779 A1] as applied to claim 1  above, and further in view of Pratt et al [US 4,241,132].
In regards to claim 3. Lalezari in view of Parche discloses the apparatus of Claim 1, 
Lalezari in view of Parche does not specify wherein the dielectric material is polypropylene.
Pratt discloses wherein the dielectric material is polypropylene (Column 6, in lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with wherein the dielectric material is polypropylene for purpose of insulating board dielectric constant and a loss tangent as disclosed Parche (Column 6, in lines 1-15).
In regards to claim 4. Lalezari in view of Parche discloses the apparatus of Claim 1, 
Lalezari in view of Parche does not specify wherein the lens comprises a dielectric constant in a range of at least approximately 2.  
Pratt discloses a dielectric constant in a range of at least approximately 2 (Column 6, in lines 1-15).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with wherein the dielectric material is polypropylene for purpose of insulating board dielectric constant and a loss tangent as disclosed Parche (Column 6, in lines 1-15).
In regards to claim 5. Lalezari in view of Parche discloses the apparatus of Claim 1, 
Lalezari in view of Parche does not specify wherein the lens comprises a tangent loss in a range of approximately 0.0003 to approximately 0.0004.  
Pratt discloses a tangent loss in a range of approximately 0.0003 to approximately 0.0004 (Column 6, in lines 1-15).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with wherein the dielectric material is polypropylene for purpose of insulating board dielectric constant and a loss tangent as disclosed Parche (Column 6, in lines 1-15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari [US 2009/0237314 A1] in view of Parsche et al [US 2006/0284779 A1] as applied to claim 1  above, and further in view of Furuichi et al [US 2009/0303044 A1]
In regards to claim 6. Lalezari in view of Parche discloses the apparatus of Claim 1, 
Lalezari in view of Parche does not specify wherein the lens comprises a refractive index in a range of approximately 1.4 to approximately 10. 
Furuichi discloses a refractive index in a range of approximately 1.4 to approximately 10 (Paragraph [0091]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with the lens comprises a refractive index in a range of approximately 1.4 to approximately 10 for purpose of coating thin films such as a vacuum deposition method and sputtering. The layer may have a thickness depending on intended purposes as disclosed Furuichi (Paragraph [0085]).
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari [US 2009/0237314 A1] in view of Parsche et al [US 2006/0284779 A1]
In regards to claim 21. Lalezari in view of Parche discloses a radio frequency (RF) (Paragraph [0097]) for an antenna having an upper element (Fig. 6, 216) and a lower element (Fig. 6, 226) that are connected to a feed (Fig. 6, 630), 
Lalezari does not specify a radio frequency (RF) lens for an antenna having the RF lens comprising: a dielectric material disposed between the upper element and the lower element so as to fill a volume between the upper element and the lower element and to surround the feed, wherein the dielectric material forms a spherical lens at an interface between the dielectric material and air such that incident RF energy is focused on the feed between the upper and lower antenna elements and such that outgoing RF energy from the feed is concentrated by the spherical lens in a far-field direction, thereby increasing antenna directivity and gain in the far-field.  
Parsche discloses a radio frequency (RF) lens for an antenna having the RF lens comprising: a dielectric material (Paragraph [0012]) disposed between the upper element (Fig. 2, 12) and the lower element (Fig. 2, 14) so as to fill a volume between the upper element (Fig. 2, 12) and the lower element (Fig. 2, 14) and to surround the feed (Fig. 2, 20 & Paragraph [0022]), wherein the dielectric material forms a spherical lens (Fig. 2, 26) at an interface between the dielectric material (Paragraph [0012]) and air such that incident RF energy is focused on the feed (Paragraph [0026]) between the upper (Fig. 2, 12) and lower (Fig. 2, 14) antenna elements and such that outgoing RF energy from the feed (Paragraph [0026]) is concentrated by the spherical lens (Fig. 2, 26) in a far-field direction (Fig. 4), thereby increasing antenna directivity and gain in the far-field (Fig. 4 & Paragraph [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with a radio frequency (RF) lens for an antenna having the RF lens comprising: a dielectric material disposed between the upper element and the lower element so as to fill a volume between the upper element and the lower element and to surround the feed, wherein the dielectric material forms a spherical lens at an interface between the dielectric material and air such that incident RF energy is focused on the feed between the upper and lower antenna elements and such that outgoing RF energy from the feed is concentrated by the spherical lens in a far-field direction, thereby increasing antenna directivity and gain in the far-field for purpose of increase the bandwidth pattern in the direction of the potential target and increased pattern bandwidth and with a less complicated feed attachment as disclosed by Parche (Abstract and paragraph [0009]).
In regards to claim 22. Lalezari in view of Parche discloses the RF lens of claim 21, wherein the dielectric material (Parche: Paragraph [0023]) holds the upper (Parche: Fig. 2, 12) and lower elements (Parche: Fig. 2, 14) in place with respect to each other.  
In regards to claim 23. Lalezari in view of Parche discloses the RF lens of claim 22, wherein the volume (Parche: Fig. 2, 26) excludes a void between the dielectric material (Parche: Paragraph [0023]) and the feed (Parche: Fig. 2, 20).  
In regards to claim 24. Lalezari in view of Parche discloses the RF lens of claim 23, wherein the void (Parche: Fig. 2, 26) is separately filled with a coupling feature made of the dielectric material (Parche: Paragraph [0012]).  
In regards to claim 25. Lalezari in view of Parche discloses the RF lens of claim 21, wherein the antenna is selected from the group consisting of. a biconical antenna (Parche: Paragraph [0067]), an inverse biconical antenna, a dual-element dish antenna, a dual-element spheroidal antenna, dual-element ellipsoidal antenna, a bow-tie antenna, a diamond-shaped antenna wherein the upper and lower elements are upper and lower halves of a diamond shape, a dual-element half circle antenna, a dual-circular-element antenna, and a dual-elliptical-element antenna.  
In regards to claim 26. Lalezari in view of Parche discloses the RF lens of claim 25, wherein the antenna is a biconical antenna (Parche: Paragraph [0067]), wherein a contoured surface of the upper (Lalezari: Fig. 6, 216) element and a contoured surface of the lower element (Lalezari: Fig. 6, 226) are defined by respective logarithmic curves that are rotated about a vertical axis such that tips of the upper and lower elements (Lalezari: Fig. 6, 216 and 226) meet at the feed (Lalezari: Fig. 6, 630).  
In regards to claim 28. Lalezari in view of Parche discloses the RF lens 26, further comprising the antenna operably coupled to the dielectric material (Parche: Paragraph [0012]).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lalezari [US 2009/0237314 A1] in view of Parsche et al [US 2006/0284779 A1] as applied to claim 26 above, and further in view of Kuroda et al [US 2005/0140557 A1].
In regards to claim 27. Lalezari in view of Parche discloses the RF lens of claim 26, 
Lalezari in view of Parche does not specify wherein the dielectric material has an outer diameter that is at least as great as a greatest outer diameter of the upper and lower elements.  
Kuroda discloses wherein the dielectric material (Fig. 30, Insulator) has an outer diameter that is at least as great as a greatest outer diameter of the upper and lower elements (Fig. 29, Low-Conductivity Member (1) (2)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lalezari with the dielectric material has an outer diameter that is at least as great as a greatest outer diameter of the upper and lower elements for purpose of diminishing reflective power to the feeding portion is enhanced, and this results in expanded matching band as disclosed Kuroda (Paragraph [0246]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844